DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms USB Type-CTM and USB-CTM, which are a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected because it is not clear what is meant by “generating, by a second phased clock generator in the USB-C/PD controller, a second phase-shifted clock signal by shifting the clock signal by a second phase with respect to the reference clock signal outputting, by a first USB-C/PD port, power in response to a first control signal, the first control signal being based on the first phase-shifted clock signal”. There appears to be some punctuation missing.
Claims 12-17 are rejected because they depend on claim 11.

Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
Claims 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner has considered the Written Opinion issued in the related PCT application (PCT/US2021/47910). The Written Opinion indicates that all of the claims met the criteria set out in PCT Article 33(2)-(3). The examiner agrees with the conclusion that the claim limitations are not shown by the prior art and would not have been obvious.

The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “ a power controller coupled to the first USB-C/PD port and the second USB-C/PD port, the power controller comprising: a first phased clock generator to generate a first phase-shifted clock signal by shifting a clock signal by a first phase with respect to a reference clock signal, wherein the reference clock signal comprises a first frequency and the clock signal comprises a second frequency that is greater than the first frequency; and a second phased clock generator to generate a second phase-shifted clock signal by shifting the clock signal by a second phase with respect to the reference clock signal, wherein: the first USB-C/PD port is to output power in response to a first control signal, the first control signal being based on the first phase-shifted clock signal; and the second USB-C/PD port is to output power in response to a second control signal, the second control signal being based on the second phase-shifted clock signal.”
With respect to independent claim 18, the prior art does not show the limitations of “a clock generator to generate a clock signal with a second frequency, wherein the second frequency is greater than the first frequency; a first phased clock generator to generate a first phase-shifted clock signal by shifting the clock signal by a first phase with respect to the reference clock signal; and a second phased clock generator to generate a second phase-shifted clock signal by shifting the clock signal by a second phase with respect to the reference clock signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Pullen, Badnaruk, Langlinais, Shah, Mehta, and Boeckmann were all cited in the PCT application search report.
Sandner et al. shows a buck converter charger with multiple phases.
Quek et al. shows a USC PD charger with multiple ports.
Sanghvi et al. and Jahan et al. show a USB PD devices with multiple ports.
Mattos et al. shows programmable gate driver control is USB PD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186